Kruse, P. J. (concurring):
Even though the plaintiff’s husband may not have been seized during coverture of the premises, and the plaintiff have *73no present right of inchoate dower, it would seem that she might maintain the action. Her husband is the real owner of the premises, he is entitled to have the same reconveyed to him. The defendant refuses to reconvey the premises. Although the husband has demanded such a reconveyance he brings no action' to assert his right. She brings the action, making her husband a party. Upon reconveyance to him her dower will immediately attach.
She married her husband upon a statement made by him, and believed by her, that he was a large owner of real property. It turns out that the real property was in his son’s name. He desires his wife to have dower, but the son refuses to convey for the reason that he is dissatisfied with the marriage and wants to deprive her .of her dower right. It does not lie with him to deprive her of this right. Her right is founded in good conscience and should be protected in equity.
Many years ago Thomas Coke said: “ It is a maxim that three things be favored in law; life, liberty and dower.” (14 Cyc. 885.) And that is none the less true to-day.